—Judgment unanimously affirmed. Memorandum: Defendant pleaded guilty and as part of his plea bargain waived his right to appeal. That waiver encompasses the contentions of defendant that he was denied the right to appear before the Grand Jury, that the indictment is not supported by legally sufficient evidence, that County Court improperly determined his suppression motion in his absence and erred in denying that motion, and that he was denied due process during pretrial procedures (see, People v Muniz, 91 NY2d 570, 573-575; People v Frank, 258 AD2d 900, lv denied 93 NY2d 924). Further, by pleading guilty, defendant waived his right to challenge the failure of the People to notify him of his right to appear before the Grand Jury (see generally, People v Bostick, 235 AD2d 287, lv denied 89 NY2d 1089) and the legal sufficiency of the evidence before the Grand Jury (see, People v Shandler, 168 AD2d 648, 649-650, affd 78 NY2d 986). (Appeal from Judgment of Cayuga County Court, Contiguglia, J. — Promoting Prison Contraband, 1st Degree.) Present — Pine, J. P., Wisner, Hurlbutt and Balio, JJ.